Title: Thomas Jefferson to John Barnes, 17 January 1810
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             
                     Monticello 
                     Jan. 17. 10.
          
          It is long since I have had occasion to write to you. your favor of the 12th now furnishes it. 
		  
		  the annual remittance to my friend Kosciuzko shall never wait a moment for my quota of it. accordingly I now inclose you a letter to Messrs Gibson & Jefferson who will thereupon pay the sum you shall call for. it’s precise amount I cannot fix so well as you can. you know what would have been the necessary delay in changing the form of his stock,
			 & you know also what delay was occasiond by my forgetting that his certificates were among my papers. this last I should chuse to pay, and therefore I must pray you to settle the matter between us.
			 
		  
		  should you recieve any thing
			 from mrs Beckley, as you intimate, after taking out of it the balance I owe yourself, the residue, if in time may go to lessen the draught on G. & J.
          My present life is of action altogether & without doors. I have but one hour before breakfast for all my pen & ink work. this leaves me in long arrears with the numerous correspondencies which I have not yet been able to withdraw from. from breakfast I am occupied in my farms & other establishments. 
		  
		  
		   
		  I have 450. acres in wheat this year, all in excellent land, & the next year I shall be able to raise it to 600. acres, & to increase my tobacco crop from 40. to 60 M in a couple of years more I shall be able to clear out all the difficulties I brought on myself in Washington (11,000.D.) from an inability to follow your good counsel. this once accomplished, I
			 shall be in a state of perfect ease & tranquility. I hope your health continues firm, and that you will live
			 to enjoy many years of it. I shall write to 
                  Genl Kosciuzko, & explain to him the urgency which occasioned the change in the situation of his funds,
			 
		  and I shall commit my letter to the President, to go with the public dispatches. ever affectionately yours
          
            Th:
            Jefferson
        